Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims

Claims 1-13 set forth in the preliminary amendment submitted 7/17/2019 form the basis of the present examination.

Drawings
The drawings are objected to because they fail to label the element boxes in Figures 2, 3 and 4. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends --


Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 12, Line 5 recites, “the electrical device” should read “the auxiliary device”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)s 1-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by VINCENT et al. (Herein after “VINCENT”) in the US patent Application Publication Number US 20150070026 A1.
Regarding claim 1, VINCENT teaches a method for diagnosing the cause of tripping of an electrical protection device [22] I Figure 1 (a method for determining a cause of a voltage outage load-side from a circuit breaker by means of an auxiliary unit, the voltage outage load-side from the circuit breaker corresponding to an opening of the circuit breaker or to a voltage drop at the input of the circuit breaker below a first reference voltage value; Paragraph [0006] Line 2-7; Figure 1-3), wherein the method comprises: 
measuring the intensity of an alternating electrical current circulating in at least one electrical conductor [12, 14] (electric conductors 12 and 14) (FIG. 1, an electric system 10 is connected to a first electric conductor 12 and to a second electric conductor 14, the conductors 12, 14 belonging to an electric power distribution network 16 and being intended for powering an electric load 18; Paragraph [0045] Line 1-5) in an electrical installation [10] (electrical system 10) including an electrical protection device [22] (circuit breaker 22 as the electrical protection device) (The current sensor 44, visible in FIG. 2, is known per se, and is able to measure the intensity of the current I flowing in the first electric conductor 12; Paragraph [0066] Line 1-3; The electric system 10 comprises an electric circuit breaker 22, such as an electromechanical circuit breaker, preferably a magnetothermal circuit breaker, and an auxiliary unit 24 electrically coupled with the circuit breaker 22; Paragraph [0047] Line 1-4), with a current sensor [44] of an auxiliary device [24] (The auxiliary unit 24 comprises a current sensor 44, a voltage sensor 46, a processing unit 48; Paragraph [0059] Line 1-2) associated with the electrical conductor [12] (The current sensor 44, visible in FIG. 2, is known per se, and is able to measure the intensity of the current I flowing in the first electric conductor 12; Paragraph [0066] Line 1-3); 
an electronic processing unit [48] (processing unit 48 has the processor 58) (The auxiliary unit 24 comprises a current sensor 44, a voltage sensor 46, a processing unit 48; Paragraph [0059] Line 1-2; The processing unit 48 includes a processor 58; Paragraph [0069] Line 1) of the auxiliary device [24] calculating values representing the measured electrical current, said representative values being each calculated from intensity values measured during a predefined time interval (lapse of time T1 as the predetermined time interval) ( The processor 58 comprises a first software package 62 for calculating a heating-up value .theta. of the second detection means, depending on the intensity of the current I measured by the current sensor 44. The processor 58 also comprises a second software package 64 for calculating a maximum value Imax of the measured intensities, also called the maximum intensity Imax, for a predetermined lapse of time T1; Paragraph [0079] Line 1-7), 
the values representing the electrical current including the maximum intensity [Imax] of the measured current and the RMS value of the measured current (The processor 58 also comprises a second software package 64 for calculating a maximum value Imax of the measured intensities, also called the maximum intensity Imax, for a predetermined lapse of time T1; Paragraph [0079] Line 4-7); 
storing the calculated values in a memory [60] of the auxiliary device [24] (a memory 60 associated with the processor 58, as illustrated in FIG. 2; Paragraph [0069] Line 5-6) (The memory 60 is also able to store a software package 68 for sampling the intensity of the current I measured by the current sensor 44, and of the first voltage V1 measured by the voltage sensor 46. The memory 60 is also able to store samples of the intensity of the current I measured by the current sensor 44; Paragraph [0084] Line 4-9);  
the measurement, calculation and storing (The memory 60 is also able to store samples of the intensity of the current I measured by the current sensor 44 and also of the first voltage V1 measured by the voltage sensor 46, as well as electric power and energy values calculated via the processor 58 from the measured intensity I and first voltage V1 values; Paragraph [0084] Line 8-12; Figure 3) being carried out repeatedly for as long as an electrical current circulates in said electrical conductor [12] (the steps 112 and 116 are carried out in parallel with the method for determining the cause of the voltage outage load-side from the circuit breaker 22. More specifically, in this alternative, following step 108, one directly passes to step 114, and steps 112 and 116 are carried out repeatedly, according to a predetermined repetition period; Paragraph [0106] Line 1-7); and 
wherein the method comprises, after detection by the auxiliary device [24] of a loss of electrical power in said electrical conductor [12] (The first detection means 59 is able to detect the voltage outage load-side from the circuit breaker 22 if the first voltage V1, measured by the voltage sensor 46, is less than a second reference voltage value Vref during a predetermined time interval T2; Paragraph [0082] Line 1-5), 
determining a type of electrical fault from the stored values (short circuit fault or over load current fault), such determination including: 
comparing with a first threshold value [S1] the largest value of the maximum intensity of the current from the stored values for a plurality of measurement intervals preceding the loss of electrical power (The processor 58 comprises a first software 65 package for comparing the heating-up value .theta. with a first threshold value S1; Paragraph [0080] Line 1-3; Additionally, the first comparison software package 65 is capable of comparing the heating-up value .theta. with the first threshold value S1 on the one hand, a second threshold Paragraph [0081] Line 1-10), 
a short circuit being diagnosed if the largest value of the maximum intensity is greater than the first threshold value (The third comparison software package 76 is able to compare the maximum intensity I.sub.max calculated with the fourth threshold value S4 in order to determine a second cause of the voltage outage load-side from the circuit breaker 22, distinct from the first cause of the voltage outage load-side. More specifically, the second cause of voltage outage load-side from the circuit breaker 22, corresponds to the presence of a short-circuit current on the first conductor 12, and is detected if the maximum intensity I.sub.max is greater than the fourth threshold value S4; Paragraph [0089] Line 1-10); 
comparing with a second threshold value the largest RMS value of the current from the stored values for a plurality of measurement intervals preceding the loss of electrical power (If, after the voltage outage load-side from the circuit breaker 22, the third S3 and the fourth S4 threshold values have not been exceeded by respectively the heating-up value .theta. and the maximum intensity I.sub.max, while a third cause of the voltage outage load-side from the circuit breaker distinct from the first and second causes is detected. The third cause is a voltage drop and corresponds to manual opening of the circuit breaker 22 or to a drop or cut off of the voltage arriving on the input terminals 34, 36; Paragraph [0090] Line 1-9), 
an overload being diagnosed if the largest RMS value is greater than a second threshold value (By means of the invention, it is possible to determine the cause of the voltage Paragraph [0127] Line 1-11).


Regarding claim 2, VINCENT teaches a method, wherein 
the first threshold value is calculated automatically, after detection of the loss of electrical power, as a function of the maximum intensity values of the measured current previously stored for a plurality of time intervals preceding the detection of loss of electrical power (Additionally, the first comparison software package 65 is capable of comparing the heating-up value .theta. with the first threshold value S1 on the one hand, a second threshold value S2 below the first threshold value S1 on the other hand. The first threshold value S1 is parameterized in order to correspond to the heating-up .theta. of the second detection means when it is crossed by a current comprised between 60% and 90% of the rated current of the circuit breaker 22, while the second threshold value S2 is comprised between 80% and 95% of the first threshold value S1; Paragraph [0081] Line 1-10; the steps 112 and 116 are carried out in parallel with the method for determining the cause of the voltage outage load-side from the circuit breaker 22. More specifically, in this alternative, following step 108, one directly passes to step 114, and steps 112 and 116 are carried out repeatedly, according to a predetermined repetition period; Paragraph [0106] Line 1-7). 
Regarding claim 3, VINCENT teaches a method, wherein 
wherein calculating the first threshold value includes comprises:
determining the largest value of the maximum intensity of the current from the maximum intensity of the current among the values stored for a plurality of time intervals preceding the loss of electrical power (It is therefore necessary, in order to calculate the maximum intensity Imax, value after opening the circuit breaker 22, to calculate the maximum intensity I.sub.max for a period comprised between 60 ms and 160 ms so as to properly detect the current peak corresponding to the maximum intensity which occurs during a short-circuit. If the lapse of time T1 has a too small value, then, during step 117, the loss of the voltage from the mains will be detected, the value I.sub.max calculated in step 112 will not correspond to the short-circuit current; Paragraph [0122] Line 15-24); 
determining the smallest value of the maximum intensity of the current from the values stored for a plurality of time intervals preceding the loss of electrical power (When the current I has zero intensity, then the circuit breaker 22 is open. However, it appears on curve 302 that when the circuit breaker 22 is opened and when the current is zero, i.e. for a period of 0.04 second(s), the voltage is not zero and gradually decreases after opening the circuit breaker 22. The measured voltage is not zero because of the back electromotive force generated by the load 18 of the motor type. Thus, during the cutoff produced by the circuit breaker 22, the first voltage V1 measured between the output terminals 38, 40 does not disappear instantaneously. The first voltage V1 is maintained to a non-zero value by the back electromotive voltage of the load 18 of the motor type for a certain period of the order of 60 ms. The first detection means 59 therefore detects the opening of the circuit breaker 22 at a time of more than 0.04 s.; Paragraph [0122] Line 1-15; Figure 5 shows the smallest value when the current intensity is zero); 
calculating the mean value between the smallest value and the largest value determined from the maximum intensity of the current, the first threshold value being defined as equal to the calculated mean value (If, after the voltage outage load-side from the circuit breaker 22, the third S3 and the fourth S4 threshold values have not been exceeded by respectively the heating-up value .theta. and the maximum intensity I.sub.max, while a third cause of the voltage outage load-side from the circuit breaker distinct from the first and second causes is detected. The third cause is a voltage drop and corresponds to manual opening of the circuit breaker 22 or to a drop or cut off of the voltage arriving on the input terminals 34, 36; Paragraph [0090] Line 1-9; Figure 5 shows that the max value and minimum value to calculate the mean value of the current and the voltage drop corresponds the minimum and maximum current and the mean of the two values).

Regarding claim 4, VINCENT teaches a method, wherein 
when calculating the first threshold value, the stored values of the maximum intensity of the current that are associated with time intervals after the time interval corresponding to the largest value determined of the maximum intensity of the current are ignored for determining the smallest value (when current is zero in Figure 5) (In FIG. 5, a third curve 300 is observed, corresponding to the current crossing the circuit breaker 22 versus time, and a fourth curve 302 illustrating the voltage between the output terminals 38, 40 of the circuit breaker 22. On curve 300, an intensity peak is observed, corresponding to a short-circuit; Paragraph [0121] Line 1-5), the smallest value of the maximum intensity of the current being determined from only the stored values corresponding to the time intervals before the time intervals corresponding to the largest value (Peak value of current in Figure 5) determined (When the current I has zero intensity, then the circuit breaker 22 is open. However, Paragraph [0122] Line 1-24).

Regarding claim 5, VINCENT teaches a method, wherein 	
when determining a type of electrical fault, no short circuit is diagnosed if the largest value determined of the maximum density of the current is less than twice the smallest value determined of the maximum intensity of the current (When the current I has zero intensity, then the circuit breaker 22 is open. However, it appears on curve 302 that when the circuit breaker 22 is opened and when the current is zero, i.e. for a period of 0.04 second(s), the voltage is not zero and gradually decreases after opening the circuit breaker 22. The Paragraph [0122] Line 1-24).

Regarding claim 6, VINCENT teaches a method, wherein, 
when determining a type of electrical fault, a short circuit is diagnosed only if, additionally, the largest value of the maximum intensity of the current (The third comparison software package 76 is able to compare the maximum intensity I.sub.max calculated with the fourth threshold value S4 in order to determine a second cause of the voltage outage load-side from the circuit breaker 22, distinct from the first cause of the voltage outage load-side. More specifically, the second cause of voltage outage load-side from the circuit breaker 22, corresponds to the presence of a short-circuit current on the first conductor 12, and is detected if the maximum intensity I.sub.max is greater than the fourth threshold value S4; Paragraph [0089] Line 1-10) among the values stored for a plurality of time intervals (the steps 112 and Paragraph [0106] Line 1-7) preceding the loss of electrical power is greater than or equal to twice the rated current value of the protection device [22] (Additionally, the first comparison software package 65 is capable of comparing the heating-up value .theta. with the first threshold value S1 on the one hand, a second threshold value S2 below the first threshold value S1 on the other hand. The first threshold value S1 is parameterized in order to correspond to the heating-up .theta. of the second detection means when it is crossed by a current comprised between 60% and 90% of the rated current of the circuit breaker 22, while the second threshold value S2 is comprised between 80% and 95% of the first threshold value S1; Paragraph [0081] Line 1-10; The third threshold value S3 is set to a heating-up value. theta. corresponding to a current comprised between 100% and 120% of the rated current of the circuit breaker 22, while the fourth threshold value S4 is comprised between 3 and 10 times the rated current of the circuit breaker; Paragraph [0085] Line 9-14; therefore, the third threshold value is higher than the rated current value between 100%-120% or equal to twice the rated current value).

Regarding claim 7, VINCENT teaches a method, wherein, 
the second threshold value [S3] is higher than the rated current value and less than twice said rated current value of the protection device [22] (The third threshold value S3 is set to a heating-up value. theta. corresponding to a current comprised between 100% and 120% of the rated current of the circuit breaker 22, while the fourth threshold value S4 is comprised Paragraph [0085] Line 9-14; therefore, the third threshold value is higher than the rated current value between 100%-120% which is less than twice the rated current value).


Regarding claim 8, VINCENT teaches a method, wherein, 
when determining a type of electrical fault has led to detecting both a short circuit and an overload, only the detection of the short circuit is taken into account, the detection of the overload then being automatically ignored in this case (By means of the invention, it is possible to determine the cause of the voltage outage load-side from the circuit breaker 22 in a reliable way by means of the current sensor 44 and of the processing of the measured current I values. Thus, by measuring the current I, the determination application 66 is able to determine whether the voltage outage load-side from the circuit breaker 22 is due to a short-circuit current crossing the conductor 12, or due to an overload current crossing the conductor 12, or further to manual opening or to a cutoff or drop of the voltage on the input terminals 34, 36 of the circuit breaker 22; Paragraph [0127] Line 1-11).

Regarding claim 9, VINCENT teaches a method, 
comprises, when detecting an overload current type electrical fault, storing in a memory of the auxiliary device [24] the largest value of the RMS value of the current (The memory 60 is also able to store samples of the intensity of the current I measured by the current sensor 44 and also of the first voltage V1 measured by the voltage sensor 46, as well as electric  Paragraph [0084] Line 8-12; Figure 3).

Regarding claim 10, VINCENT teaches a method, comprises, after determining the type of electrical fault, sending (S134) a diagnostic message representing the type of electrical fault determined to a concentrator [20] by means of with a wireless communication interface [53] of the auxiliary device [24] (If the calculated heating-up value .theta. is greater than the first threshold value S1, then the processing unit 48 carries out a step 116 during which it generates an alarm signal which it transmits to the second communication number 53, which subsequently transmits the alarm signal to the concentrator 20; Paragraph [0104] Line 1-6) and/or storing in a memory [60] of the auxiliary device [24] diagnostic information representing the type of electrical fault determined.


Regarding claim 11, VINCENT teaches a method, wherein 
the duration of the time intervals [T1 or T2] is proportional to the period of the alternating electrical current circulating in said electrical conductor [12] (The time interval T2 is preferably comprised between 5 ms and 10 ms, so that the processing unit 48 has sufficient time for detecting the short-circuit and for transmitting the message M1 produced in step 124. Further, by having a short time interval T2, it is possible to detect the microcuts of the mains 16 and thereby to measure the quality of the voltage provided by an electric power distributor who manages the mains 16; Paragraph [0115] Line 1-8; therefore, the duration of the time intervals 


Regarding claim 12, VINCENT teaches an auxiliary device [24] for an electrical installation [10] (an electric system comprising an electric circuit breaker and such an auxiliary unit coupled with the electric circuit breaker; Paragraph [0002] Line 1-3; The electric system 10 comprises an electric circuit breaker 22, such as an electromechanical circuit breaker, preferably a magnetothermal circuit breaker, and an auxiliary unit 24 electrically coupled with the circuit breaker 22; Paragraph [0047] Line 1-4) comprising 
an electrical protection device [22] (electric circuit breaker 22 as the electrical protection device) (The electric system 10 comprises an electric circuit breaker 22, such as an electromechanical circuit breaker, preferably a magnetothermal circuit breaker, and an auxiliary unit 24 electrically coupled with the circuit breaker 22; Paragraph [0047] Line 1-4) associated with at least one electrical conductor [12] (FIG. 1, an electric system 10 is connected to a first electric conductor 12 and to a second electric conductor 14, the conductors 12, 14 belonging to an electric power distribution network 16 and being intended for powering an electric load 18; Paragraph [0045] Line 1-5), 
the auxiliary device [24] including a current sensor [44] (The auxiliary unit 24 comprises a current sensor 44, a voltage sensor 46, a processing unit 48; Paragraph [0059] Line 1-2) associated with the electrical conductor [12] (The current sensor 44, visible in FIG. 2, is known per se, and is able to measure the intensity of the current I flowing in the first electric Paragraph [0066] Line 1-3), an electronic processing unit (28) and at least one memory (36, 38, 40), wherein 
the electrical device [24] is configured to employ a method for diagnosing the cause of tripping of an electrical protection device [22] according to Claim 1 (See the rejection of claim 1 above).


Regarding claim 13, VINCENT teaches an electrical system (an electric system comprising an electric circuit breaker and such an auxiliary unit coupled with the electric circuit breaker; Paragraph [0002] Line 1-3) comprising 
an electrical protection device [22] (electric circuit breaker 22 as the electrical protection device) (The electric system 10 comprises an electric circuit breaker 22, such as an electromechanical circuit breaker, preferably a magnetothermal circuit breaker, and an auxiliary unit 24 electrically coupled with the circuit breaker 22; Paragraph [0047] Line 1-4) and 
an auxiliary device [24] associated with at least one electrical conductor[12] of an electrical installation [10] (The electric system 10 comprises an electric circuit breaker 22, such as an electromechanical circuit breaker, preferably a magnetothermal circuit breaker, and an auxiliary unit 24 electrically coupled with the circuit breaker 22; Paragraph [0047] Line 1-4),
the electrical protection device [22] being adapted to interrupt the circulation of an electrical current in the electrical conductor [12] (FIG. 1, an electric system 10 is connected to a first electric conductor 12 and to a second electric conductor 14, the conductors 12, 14 belonging to an electric power distribution network 16 and being intended for powering an electric load 18; Paragraph [0045] Line 1-5) in the event of detecting an electrical fault ( The processor 58 comprises a first software package 62 for calculating a heating-up value .theta. of Paragraph [0079] Line 1-7), wherein the auxiliary device [24] is a device according to Claim 12 (see the rejection of claim 12 above).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Jernstrom (US 20130314057 A1) discloses, “DEVICE AND METHOD FOR LIMITING AN ELECTRICAL CURRENT-a device 50 according to the invention for limiting a (first) electrical current in a (first) electrical conductor of an electrical installation will now be described. An example of such a device 50 connected to an electrical installation is depicted in FIG. 4. The device 50 comprises a receiving unit 59. The receiving unit 59 is adapted to receive a measurement of the (first) electrical current in the (first) electrical conductor. The receiving unit 59 can either communicate with an external measuring device or may incorporate an internal measuring device that communicates the measurements to the receiving unit 59. In FIG. 4, the measuring device is incorporated in the device 50 and is connected to current sensors 21 to measure a current in an electrical conductor. In this context it should be noted that measuring a current may involve direct or indirect measurement. That is, either the current in question is 
being diagnosed if the largest value of the maximum intensity is greater than the first threshold value; comparing with a second threshold value the largest RMS value of the current from the stored values for a plurality of measurement intervals preceding the loss of electrical power, an overload being diagnosed if the largest RMS value is greater than a second threshold value”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866